                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

  UNITED STATES OF AMERICA,                      )
                                                 )
         Plaintiff,                              )
                                                 )               No. 5:19-MJ-5041
  v.                                             )
                                                 )
  MIKHY FARRERA-BROCHEZ,                         )
                                                 )
         Defendant.                              )

                                           ORDER

       The United States filed a Notice of Corrected Affidavit [DE 7], to correct an error in the

Affidavit supporting the Complaint filed against Defendant Mikhy Farrera-Brochez. IT IS

ORDERED that if Defendant would like a preliminary hearing based on the corrected Affidavit,

he shall make such a motion by 1:00 p.m. on March 6, 2019.

       Entered this 5th day of March, 2019.
